Weltner, Justice.
Elmer Bryant was found guilty of malice murder, aggravated assault, and kidnapping.1 The sole enumeration of error concerned the *191sufficiency of the evidence.
Decided April 21, 1989.
H. Haywood Turner III, for appellant.
William J. Smith, District Attorney, Michael J. Bowers, Attorney General, Leonora Grant, for appellee.
The victim of the aggravated assault and kidnapping testified that Bryant had stabbed the murder victim numerous times. A rational trier of fact could have found Bryant guilty as charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crimes were committed on December 9, 1986. The indictment was returned on December 23, 1986, and the verdict was returned on February 11, 1988. Bryant’s motion for *191new trial was filed on March 1, 1988, and was overruled on December 12, 1988. A notice of appeal was filed on December 23, 1988. This case was docketed in this court February 1, 1989, and was submitted without oral argument on March 17, 1989.